Citation Nr: 9918390	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  97-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for upper extremity 
intention tremor.

3.  Entitlement to service connection for joint pain due to 
an undiagnosed illness.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for memory loss due to 
an undiagnosed illness.

6.  Entitlement to service connection for a body rash due to 
an undiagnosed illness.

7.  Entitlement to service connection for loss of hair due to 
an undiagnosed illness.

8.  Entitlement to a compensable evaluation for a migraine 
headache, based on the disagreement with the July 1998 
initial award.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to April 
1992, with service in Southwest Asia from August 1990 to 
March 1991.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

Although the March 1997 rating decision denied service 
connection for sweats and gastrointestinal disabilities due 
to undiagnosed illnesses, it is clear from the veteran's 
letter, received in June 1997, that he wishes to continue 
these claims.  Also in the June 1997 letter, the veteran has 
raised the issue of entitlement to service connection for 
abnormal weight loss due to undiagnosed illness.  These 
issues are referred to the RO for appropriate action.

The issues of entitlement to service connection for joint 
pain and hair loss due to undiagnosed illnesses will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal with respect to the 
increased rating issue has been obtained.

2.  The veteran has been diagnosed with folliculitis.

3.  The claims of entitlement to service connection for 
depression on a direct basis and for depression, fatigue, and 
memory loss, due to undiagnosed illnesses are not plausible.

4.  The veteran's upper extremity intention tremor preexisted 
service and did not increase in severity beyond the natural 
progression of such disability during service and is not the 
result of an undiagnosed illness.

5.  The veteran's service-connected migraine headaches are 
manifest by frequent completely prostrating attacks and are 
productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The claim for service connection for a body rash as due 
to undiagnosed illness is legally insufficient.  38 C.F.R. 
§ 3.317 (1998); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

2.  The claims for service connection for depression on a 
direct basis and for depression, fatigue, and memory loss, 
due to undiagnosed illnesses, are not well grounded.  
38 U.S.C.A. § 5107(a)(West 1991).

3.  Upper extremity intention tremor was not incurred or 
aggravated by the veteran's service or any incident therein.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

4.  The schedular criteria for a 50 percent evaluation for 
migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's July 1988 pre-enlistment examination report 
shows that his upper extremities were assessed as normal.  
His service medical records indicate that he was first seen 
for complaints of suicidal ideation in March 1992.  He 
described chronic suicidal ideation and gave a history of 
lacerating his wrist at the age of 15 and sampling hydrogen 
peroxide on another occasion.  He was hospitalized at that 
time.  The veteran was found to have no psychiatric 
diagnosis; however he was diagnosed with a borderline 
personality disorder that preexisted his service.  During his 
hospitalization, it was also noted that the veteran had a 
mild bilateral upper extremity intention tremor, which he 
stated had been present since the age of 3 and which he could 
consciously control.  His April 1992 medical history report 
indicates that he had attempted suicide, had depression or 
excessive worry and nervous trouble.  He denied memory loss 
at the time.  The accompanying separation examination report 
indicates that the veteran had a resolved psychiatric problem 
and that his upper extremities and skin were normal, other 
than a tattoo on his right shoulder and numerous scars.  

Treatment records dating from November 1992 to April 1994, 
from Glenn Bichlmeir, M.D., indicate that the veteran 
complained of headaches since his military service in 
November 1992.  In April 1994, the veteran again saw the 
physician because of his inability to keep a job.  He 
indicated that he felt tired at times, but denied any 
depressive symptoms or anxiety.  The examiner opined that the 
exact etiology of the veteran's social difficulties was 
uncertain.

VA treatment records, dating from May to November 1994, show 
that the veteran complained of fatigue, memory loss, severe 
headaches, skin lesions and hair loss.  A September 
dermatology consultation report indicates that the veteran 
had a three-year history of red, itchy bump on his shoulder 
while in the Persian Gulf.  The rash continued without 
improvement.  The examiner noted a few erythuction, 
follicular based papules on the veteran's shoulder, arms and 
in his beard.  He was assessed with folliculitis.  A November 
1994 progress note indicates that the veteran had a history 
of migraine headaches.  He was assessed with occipital 
headaches and questionable tension headaches.  His headaches 
would awaken him sometimes and his described the pain as 
starting out dull and then becoming sharp but always 
constant.  His headaches could last as long a week.  He would 
become nauseated and dizzy during his headaches.  

During his September 1994 Persian Gulf examination, the 
veteran complained of intermittent headaches that lasted up 
to two days.  He described the headaches as throbbing and 
associated with nausea and vomiting and sometimes he had 
visual spots during the episodes.  The veteran also 
complained of fatigue and a skin rash.  The examiner noted 
papular lesions on the veteran's arms and legs.  The examiner 
found the examination to otherwise be normal and assessed a 
skin rash of allergic etiology.  

A December 1994 VA general medical examination report 
indicates that the veteran began to notice symptoms since his 
return from the Persian Gulf, including a rash on both upper 
extremities and an occipital headache he differentiated from 
pre-existing migraines.  He had no other complaints at the 
time of the examination.  The examiner observed a few small 
pin point ulcerations on the veteran's bilateral arm and 
forearm area.  The examiner diagnosed symptom complex of 
headache, upper extremity rash and tremor in upper extremity 
following return from the Gulf War.  The examiner found the 
veteran's description of headaches to be compatible with 
migraine, however the exact diagnosis remained unclear at 
that time.

VA treatment records dating from November 1994 to January 
1996 show that the veteran continued to seek treatment for 
diagnosed folliculitis and for headaches identified as both 
migraine and tension.  A January 1995 VA medical certificate 
shows that the veteran was treated for a pounding headache 
associated with nausea.  An accompanying ambulance report 
indicates that he was transported that night to the VA 
facility for a severe headache.  In March 1995 a CT scan of 
the veteran's head was conducted to rule out structural 
lesions.  The study was normal.  In June 1995, the veteran 
was given his first Imitrex injection for his headaches and a 
neurology progress note that same month states that the 
frequency of the veteran's headaches had reduced to 
approximately four attacks a month.  In an October 1995 
dermatology progress note, the examiner opined that the 
veteran's folliculitis was not connected to his service.  A 
November 1995 Dermatology progress note shows that the 
veteran was assessed with folliculitis and mild grade II 
acne.  In December 1995, the veteran reported having 
headaches approximately every two weeks that lasted two to 
three hours with nausea and bluyofirsion and flashes of 
light.  

An October 1996 statement of the veteran's parents indicates 
that he had changed a lot since he returned from the Persian 
Gulf War and service.  Since then, he had become a "trouble 
maker" and would not take orders from anyone.  He was unable 
to sustain a job for any amount of time and he began to have 
more and more headaches.  His parents also stated that he 
shook so bad he was unable to keep a job.  He had lost a lot 
of chest hair, the hair on his scalp and even his eyelashes.  
He had a rash over his entire body and trouble eating without 
getting sick.

The veteran's wife, in an October 1996 statement, indicates 
that although she did not know the veteran before or during 
the war (she had known him three years at that time) she had 
noticed changes since she first knew him.  She states that he 
has a scarring body rash, loss of body and facial hair, 
fluctuating weight, stomach pain, joint pain, day and night 
sweats, nightmares, memory loss and she describes him as 
being tired a lot.  She also indicated that the veteran 
experienced headaches three to four times a month with some 
so severe they caused him to scream.  Sometimes his night 
sweats were so profuse, their bedsheets were wet in the 
mornings.  The veteran had difficulty finding and keeping 
work.  

A November 1996 VA neurology examination report shows that 
the veteran complained of throbbing, pounding headaches that 
began in the bilateral occipital regions and radiated into 
the bifrontal areas.  The headaches occurred one to two times 
a week, sometimes awakened him at night and could last all 
day.  He also experienced nausea with occasional vomiting.  
He indicated that all the lights in a room were brighter 
during his headaches, and he would also experience flecks of 
light with black dots.  He denied photophobia, phonophobia or 
osmophobia.  The veteran also complained of a tremor in his 
hand that could be eliminated with concentration and was 
unaffected by any degree of fatigue or rest or by consumption 
of caffeine or alcohol.  The veteran also complained of 
memory loss, a loss of balance and jerking movements at the 
moment he fell asleep.  The neurologist found the veteran's 
long-term and short-term memory to be intact.  The examiner 
further noted that the veteran did not have a tremor when 
testing pronator drift, but did exhibit a marked tremor.  The 
tremor increased with observation and with action.  The 
examiner concluded that the veteran had tension headaches 
with migrainous components, likely exacerbated by his chronic 
use of tobacco products.  The veteran's tremor was most 
consistent with a mild intention tremor without any 
functional effect.  The examiner opined that the veteran's 
complaints of fatigue most likely stemmed from his chronic 
sleep deprivation (averaging five hours a night) and there 
was no evidence of any symptoms of narcolepsy or fatigue out 
of proportion to his amount of rest.

The veteran's December 1996 VA psychiatric examination shows 
that he gave a history of having been exposed to missile 
attacks while in the Persian Gulf and that one landed 100 
yards away.  He believed he might have smelled burning flesh.  
He complained of severe headaches occurring one time a week 
and sometimes lasting as long as three days.  He also 
complained of a skin rash, losing his hair, aches, shaking, 
poor sleep, night sweats, fatigue and memory loss.  He gave a 
history of a brief hospitalization for a personality disorder 
during service after his return from the Persian Gulf.  The 
examiner found the veteran's memory to be intact.  There was 
no evidence of any psychotic thought, mood or perceptual 
mood.  The examiner opined that the veteran did not meet the 
criteria for post-traumatic stress disorder and deferred on 
an Axis II diagnosis.

An April 1998 VA neurology examination report indicates that 
the veteran complained of pulsating headaches that 
encompassed his entire head.  He stated that it felt like 
someone was inside his head with a hammer and rated the pain 
on a scale from 1 to 10 as 2 to 10+.  His headaches occurred 
three to four times a month and could last from one to three 
days at a time.  The headaches would also awaken him from 
sleep and caused nausea, but he managed to not vomit.  The 
veteran experienced both photophobia and phonophobia with the 
headaches but denied osmophobia.  He had marked scotoma on 
one occasion.  The veteran was not receiving treatment for 
his headaches at the time and smoked a pack of cigarettes a 
day.  It was also noted that the veteran worked at a water 
purification plant.  The examiner diagnosed migraine 
headaches increased by tobacco use.

Analysis

Service Connection

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131.  Additionally, 
service connection may be granted for any disease or injury 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  
Service connection may be granted for a psychosis if it is 
manifested to a compensable degree within one year after the 
veteran's separation from service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 1991); 38 C.F.R. § 3.307, 3.309 (1998).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

Service connection may also be established for chronic 
disability resulting from undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater or operations during Persian Gulf war, or to a degree 
of 10 percent or more not later than December 31, 2001.  To 
fulfill the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 C.F.R. § 3.317.

Body Rash

Although the veteran alleges he has a rash as a result of his 
service in the Persian Gulf and an undiagnosed illness, the 
Board notes that in Sabonis v. Brown, 6 Vet.App. 426 (1994), 
the Court held that in cases in which the law and not the 
evidence is dispositive, a claim for entitlement to VA 
benefits should be denied or the appeal to the Board 
terminated because of the absence of legal merit or the lack 
of entitlement under the law.  Id. at 430.  Pursuant to 
38 C.F.R. § 3.317, service connection may be granted only for 
undiagnosed disabilities attributed to Southwest Asia service 
during the Persian Gulf War.  Since the veteran has been 
diagnosed with a specific disability, i.e., folliculitis, the 
Board must conclude that the veteran's claim for service 
connection under the provisions of 38 C.F.R. § 3.317 are 
legally insufficient.

Depression, Body Rash, Fatigue, and Memory Loss

Before the Board may address the merits of these claims it 
must, however, first be established that the claim is well 
grounded.  In this regard, "[A] person who submits a claim 
for benefits under a law administered by the Secretary shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C. § 5107(a); Carbino v. Gober, 10 
Vet. App. 507 (1997); Anderson v. Brown, 9 Vet. App. 542, 545 
(1996).  A well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible to 
satisfy the initial burden of [section 5107(a) ]."  Murphy v. 
Derwinski, 1 Vet. App. 79, 81 (1990).  In Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992), the Court held that a 
claim must be accompanied by supportive evidence and that 
such evidence "must 'justify a belief by a fair and impartial 
individual' that the claim is plausible." For a claim to be 
well grounded, there generally must be (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  See Anderson, supra; Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed.Cir.1996) 
(table).  If the claim is not well grounded there is no duty 
to assist.  Struck v. Brown, 9 Vet. App. 145 (1996).

A well-grounded claim pursuant to 38 U.S.C.A. § 1117(a)(West 
1991) and 38 C.F.R. § 3.317 for disability due to undiagnosed 
illness generally requires the submission of some evidence 
of:  (1) active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; (2) the manifestation of one or more signs or symptoms 
of undiagnosed illness; (3) objective indications of chronic 
disability during the relevant period of service or to a 
degree of disability of 10 percent or more within the 
specified presumptive period; and (4) a nexus between the 
chronic disability and the undiagnosed illness.  VAOPGCPREC 
4-99.  

Reviewing the evidence of record, the Board finds that the 
veteran's claim of entitlement to service connection for 
depression is not well grounded.  In this respect the 
evidence shows that the veteran does not currently have a 
diagnosis of depression or any other psychosis.  Service 
connection is not in order in the absence of any residuals or 
evidence of a disability currently.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Moreover, during 
service the veteran was treated for and has been subsequently 
diagnosed with a personality disorder.  The Board notes that 
personality disorders are not considered to be diseases or 
injuries within the meaning of veteran's benefits 
legislation, and therefore are not eligible for service 
connection.  38 C.F.R. § 3.303(c).

Likewise, the veteran has failed to show objective evidence 
of any current memory loss.  In this respect the Board 
acknowledges the veteran and his wife's assertions to the 
contrary; however while the veteran and his wife are 
competent to provide evidence of visible symptoms, they are 
not competent to provide evidence that requires medical 
knowledge.  See Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Moreover, the November 1996 VA neurology and December 1996 VA 
psychiatric examiners' findings contradict the veteran's 
contentions.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992). 

With respect to service connection for body rash on a direct 
basis and for fatigue due to an undiagnosed illness, the 
Board finds that the veteran has failed to present medical or 
other competent evidence suggesting that the veteran's 
folliculitis or fatigue had its onset during his service or 
that his folliculitis or fatigue is related to his Persian 
Gulf service or any other period during service.  On the 
contrary, in an October 1995 dermatology progress note, the 
examiner opined that the veteran's folliculitis was not 
connected to his service and the November 1996 neurologist 
opined that his complaints of fatigue most likely stemmed 
from his chronic sleep deprivation and were not 
disproportionate to his amount of rest.  

For the above stated reasons, the Board must conclude that 
the veteran has failed to meet his initial burden of 
producing evidence of well-grounded claims for service 
connection for depression and body rash, on a direct basis 
and for depression, fatigue, and memory loss due to 
undiagnosed illnesses. 

Upper Extremity Intention Tremor

As noted previously, 38 C.F.R. § 3.317 provides for service 
connection only for disabilities that are due to undiagnosed 
illnesses.  The veteran's upper extremity "shaking" has 
been attributed to a diagnosed intention tremor and therefore 
his claim is not for consideration under the provisions of 
38 C.F.R. § 3.317.

A pre-existing injury or disease may be aggravated during 
service, but aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. §§ 1153, 1154; 38 C.F.R. 
§ 3.306(b).  Temporary or intermittent flare-ups of symptoms 
during service are not sufficient to be considered 
aggravation absent worsening of the underlying disorder.  
Jensen v. Brown, 19 F.3d 1413, 1416 (Fed. Cir. 1994); Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).  The presumption of 
aggravation may be rebutted only by clear and unmistakable 
evidence.  38 C.F.R. § 3.306(b).

Every veteran should be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before service.  38 U.S.C.A. §§ 1111, 1132, 
1137.  

The above evidence reveals that the veteran's bilateral upper 
extremity intention tremor was first noted inservice during 
his March 1992 hospitalization for another complaint.  At 
that time, the veteran stated that it had been present since 
the age of three and that he could consciously control it.  
This medical evidence clearly and unmistakably establishes 
that the veteran's bilateral upper extremity intention tremor 
preexisted service entrance and is sufficient to rebut the 
presumption of soundness at service entrance.  Although 
subsequent VA examination reports link the veteran's upper 
extremity intention tremor to his service it is clear that 
these reports are based on the veteran's subjective history.  
The November 1996 neurology examiner found that the tremor 
was mild without any functional effect.  Consequently, the 
Board finds that, based on the evidence as a whole, the 
veteran's preexisting bilateral upper extremity intention 
tremor did not increase in severity in service beyond the 
natural progression and was not aggravated by his service.

Moreover, the Board notes that the veteran's statements to 
the effect that his "shaking" is etiologically related to 
service are of no probative value since as a layperson, he is 
not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Increased Evaluation

The veteran's claim for a higher evaluation for headaches is 
an original claim that was placed on appellate status by a 
notice of disagreement expressing disagreement with an 
initial rating award.  In regard to this claim, the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."), is not 
applicable to the assignment of an initial rating for a 
disability following an initial award of service connection 
for the disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran is currently assigned a noncompensable evaluation 
for his headaches under Diagnostic Code 8100, which is for 
migraine headaches.  A 10 percent evaluation is warranted for 
characteristic prostrating attacks averaging one in two 
months over the last several months.  A 30 percent evaluation 
is warranted for migraine headaches that involve 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, and a 50 percent 
evaluation is assigned for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 
8100.

The evidence of record reveals that the veteran has severe 
headaches.  He has consistently contended that these 
headaches occur three to four times a month and might cause 
nausea.  He has further reported that the headaches often 
last more than a day in duration.  The clinical records show 
frequent complaints of headaches and that injected medication 
was effective in treating his headaches as early as June 
1995.  With consideration that the veteran's headaches occur 
more frequently than once per month the Board concludes that 
they more nearly approximate the criteria  of being frequent 
in nature as required for a 50 percent evaluation.  With 
consideration that they are incapacitating for more than a 
day in duration they more nearly approximate being productive 
of severe economic inadaptability.  Consequently, the Board 
finds that the veteran's headache symptomatology more nearly 
approximates the criteria for a 50 percent evaluation.  This 
is the highest schedular evaluation that may be assigned..


ORDER

Service connection for depression and upper extremity 
intention tremor on a direct basis is denied.

Service connection for body rash, fatigue, memory loss and 
depression, due to undiagnosed illnesses, is denied.

A rating of 50 percent for migraine headaches is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

The veteran contends that he has joint pain as a result of 
his service in the Persian Gulf.  The April 1998 VA 
orthopedic examiner noted the veteran's history of Osgood-
Schlatter disease of the left knee and his various joint pain 
complaints.  Although the examiner found positive findings in 
both knees, there was no objective evidence of any of the 
other joint complaints.  However, in addition to diagnosing 
bilateral patellofemoral syndrome, the examiner also 
diagnosed diffuse arthralgias not otherwise specified without 
any specific apparent cause.  It is unclear on what basis the 
examiner made the diagnosis or whether the diagnosis was 
symptoms or a distinct diagnosis with regard to his multiple 
joint pain.  The Board is of the opinion that further 
clarification and development is necessary with regard to 
this claim.

The veteran has repeatedly claimed loss of facial and body 
hair and has submitted lay statements in support of this 
claim.  There is no medical evaluation of record evaluating 
this claimed disability.  The Board finds that such an 
evaluation is necessary prior to adjudication of the claim.

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should arrange for a VA 
examination of the veteran by a board 
certified orthopedist, if available, to 
determine the nature and extent of any 
joint pain found to be present.  All 
indicated studies should be performed.  
The examiner is requested to specifically 
indicate whether diagnoses can be made 
and to review the veteran's claims file 
and offer an opinion as to whether it is 
at least as likely as not that any 
current disability or disorder is 
etiologically related to service.  The 
examiner is further requested to list all 
manifestations and objective symptoms of 
any joint disability found to be present.  
The veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  

2.  The veteran should also be provided a 
VA dermatology examination, by a board 
certified specialist, to determine the 
nature and extent of any hair loss found 
to be present.  All indicated studies 
should be performed.  The examiner is 
requested to specifically indicate 
whether diagnoses can be made and to 
review the veteran's claims file and 
offer an opinion as to whether it is at 
least as likely as not that any current 
hair loss disability or disorder is 
etiologically related to service.  The 
examiner is further requested to list all 
manifestations and objective symptoms of 
any hair loss found to be present.  The 
veteran's claims file must be made 
available to the examiner for review 
prior to the examination.  

3.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the veteran's claims for 
service connection for joint pain and 
hair loss to include consideration of the 
provisions of 38 C.F.R. § 3.317.

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, a supplemental 
statement of the case containing adequate reasons and bases 
should be issued and the veteran and his representative 
provided an opportunity to respond.  The veteran should be 
informed of the requirements to perfect an appeal with 
respect to any new issue(s) addressed in the supplemental 
statement of the case.  Thereafter, the case should be 
returned to the Board for further consideration, if otherwise 
in order.  By this REMAND, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	MILO H. HAWLEY
	Acting Member, Board of Veterans' Appeals

 

